

116 S4810 IS: Protecting Employees from Surprise Taxes Act of 2020
U.S. Senate
2020-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4810IN THE SENATE OF THE UNITED STATESOctober 19, 2020Mr. Van Hollen (for himself, Mr. Wyden, Mr. Warner, Mr. Markey, Ms. Warren, Mr. Bennet, Ms. Sinema, Mr. Cardin, Mr. Reed, Mr. Kaine, Mr. Blumenthal, Mr. Whitehouse, Ms. Hirono, Mr. Durbin, Mr. Manchin, Mrs. Murray, Mrs. Feinstein, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require employee consent for any deferral of payroll taxes.1.Short titleThis Act may be cited as the Protecting Employees from Surprise Taxes Act of 2020.2.Requirement of employee consent for any deferral of payroll taxes(a)In generalIn the case of an employee of any employer, including any Federal Government employer, the withholding and payment of the tax imposed by section 3101(a) of the Internal Revenue Code of 1986, and so much of the tax imposed by section 3201 of such Code as is attributable to the rate in effect under such section 3101(a), with respect to such employee shall not be deferred pursuant to section 7508A of such Code for any pay period ending after the date of the enactment of this Act, unless the employee provides written consent to such deferral to the employer.(b)Liability for failure To remit taxesIn the case of any employee who does not provide the written consent required under subsection (a), the employer of such employee shall be solely liable according to the rules of the Internal Revenue Code of 1986 for any failure to withhold and remit the taxes described in such subsection.(c)NoticeEach employer who participates in any deferral of the withholding and payment of the taxes imposed by sections 3101(a) and 3201 of the Internal Revenue Code of 1986 pursuant to section 7508A of such Code shall provide notice, in such manner as the Secretary of the Treasury (or the Secretary's delegate) may prescribe as soon as possible after the date of the enactment of this Act, to each employee of the employer of the employee's right to provide or withhold written consent under this section, and of the future tax liability which would be incurred as a result of providing consent to the deferral of such taxes.